DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,723,541. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the present application overlaps with the scope of the claims in the parent patent in such a way as to be an obvious variant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 11-16, 18-20, and 22-28 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Baarman et al. (USPGPUB 2013/0110283).
 	Regarding claim 11, Baarman et al. disclose a system for dispensing consumables, the system comprising:
a base (14) including a processor (see “control system” in paragraph [0063]), a memory (see paragraph [0094]), and at least one container (16), the base operable to dispense consumable media from the at least one container to a user associated with the base (see Figure 2); and
a network interface (see “connected to a network” in paragraph [0010])) configured to couple the base in a communicating relationship with a remote device (see “smart phone” in paragraph [0095]) associated with the user, wherein the memory is a non-transitory, computer-readable storage medium having stored thereon computer-executable instructions for causing the processor to perform operations including
sending (see “a reminder via the network” in paragraph [0010]), to the remote device (see “smart phone” in paragraph [0095]), a request for authorization to dispense an upcoming dose of consumable media according to a schedule associated with the user (see “If the dispenser system has the ability to automate pill dispensing, the dispenser system may include a security feature that prevents unauthorized dispensing of pills” in paragraph [0105]), 
receiving, from the remote device, a signal indicative of authorization (see “sufficient proximity” in paragraph [0105]), and
based on the signal indicative of authorization from the remote device, selectively dispensing the upcoming dose of consumable media from the at least one container (see “dispensing pills for that user” in the abstract).
	Regarding claim 12, Baarman et al. disclose the system of claim 11, wherein sending, to the remote device, the request for authorization to dispense the upcoming dose of consumable media includes sending the request at a predetermined time interval before the upcoming dose of consumable media (see “If the dispenser system has the ability to automate pill dispensing, the dispenser system may include a security feature that prevents unauthorized dispensing of pills. The dispenser system may continue to provide reminders whether or not the security feature has been deactivated, but the system may be configured not to dispense a pill until the appropriate measures are taken to deactivate the security” in paragraph [0105]).
	Regarding claim 13, Baarman et al. disclose the system of claim 11, wherein selectively dispensing the upcoming dose (see “upcoming schedule” in paragraph [0101]) of consumable media includes dispensing the upcoming dose of consumable media ahead of a time for the upcoming dose of consumable media (see “The settings icon may be pressed to allow a user to configure… the time” in paragraph [0101]). 
	Regarding claim 14, Baarman et al. disclose the system of claim 11, wherein the request for authorization to dispense the upcoming dose of consumable media includes a push notification (see “This reminder may be sent in essentially any form of communication…” in paragraph [0010]) for an application on the remote device (see “application” in paragraph [0010]).
	Regarding claim 15, Baarman et al. disclose the system of claim 11, wherein the signal indicative of authorization includes an update to the schedule associated with the user (see paragraphs [0095] and [0097]).
	Regarding claim 16, Baarman et al. disclose the system of claim 15, wherein selectively dispensing the upcoming dose of consumable media includes disabling dispensing of a portion of the upcoming dose of consumable media (see “may require the electronic device to be within proximity of the dispenser system before dispensing pills for that user” in the abstract).
	Regarding claim 18, Baarman et al. disclose the system of claim 11, wherein the operations performed by the processor carrying out the computer-executable instructions further include determining a location of the remote device relative to the base, and sending the request for authorization to dispense the upcoming dose of consumable media is based on the location of the remote device relative to the base (see “may require the electronic device to be within proximity of the dispenser system before dispensing pills for that user” in the abstract).
	Regarding claim 19, Baarman et al. disclose the system of claim 18, wherein determining the location of the remote device relative to the base includes determining whether the remote device and the base are locally networked with one another (see “via Bluetooth” in paragraph [0010]) or within a firewall.
	Regarding claim 20, Baarman et al. disclose the system of claim 11, wherein the operations performed by the processor carrying out the computer-executable instructions further include authenticating the user based on information in the signal indicative of authorization from the remote device (see “key a specific electronic device” in paragraph [0011]).
	Regarding claim 22, Baarman et al. disclose the system of claim 11, wherein the at least one container is a plurality of containers, and the base is configured to direct the consumable media from the plurality of containers to a common dispensing point (see Figure 2).
	Regarding claim 23, Baarman et al. disclose the system of claim 12, wherein selectively dispensing the upcoming dose of consumable media includes dispensing the consumable media asynchronously from the plurality of containers (see paragraph [0068]).
	Regarding claim 24, Baarman et al. disclose the system of claim 11, wherein the schedule associated with the user (see “prescribed dosage” in paragraph [0095]) is stored on the memory of the base (see paragraph [0095]), and the operations performed by the processor carrying out the computer-executable instructions further include synchronizing the schedule on the memory of the base with schedule information on the remote device (see “The reminder may additionally or alternatively include a message sent to an electronic device” in paragraph [0095]).
	Regarding claim 25, Baarman et al. disclose a computer program product encoded on one or more non-transitory computer storage media, the computer program product comprising instructions that, when executed by one or more computing devices, cause the one or more computing devices to perform operations comprising:
establishing communication, over a data network (see “connected to a network” in paragraph [0010])), between a remote device (see “smart phone” in paragraph [0095]) and a base (14);
sending, to the remote device via the data network (see “a reminder via the network” in paragraph [0010]), a request for authorization to dispense an upcoming dose of consumable media according to a schedule associated with a user of the base (see “If the dispenser system has the ability to automate pill dispensing, the dispenser system may include a security feature that prevents unauthorized dispensing of pills” in paragraph [0105]);
receiving, from the remote device via the data network, a signal indicative of authorization (see “sufficient proximity” in paragraph [0105]); and
based on the signal indicative of authorization from the remote device, selectively dispensing the upcoming dose of consumable media from at least one container of the base (see “dispensing pills for that user” in the abstract).
	Regarding claim 26, Baarman et al. disclose the computer program product of claim 25 wherein the operations performed by the one or more computing devices executing the instructions further include determining a location of the remote device relative to the base, and sending the request for authorization is based on the location of the remote device relative to the base (see “may require the electronic device to be within proximity of the dispenser system before dispensing pills for that user” in the abstract).
	Regarding claim 27, Baarman et al. disclose the computer program product of claim 26, wherein determining the location of the remote device relative to the base includes determining whether the remote device and the base are locally networked with one another (see “via Bluetooth” in paragraph [0010]) or within a firewall.
	Regarding claim 28, Baarman et al. disclose the computer program product of claim 25, wherein the operations performed by the one or more computing devices executing the instructions further include authenticating the user based on information in the signal indicative of authorization from the remote device (see “key a specific electronic device” in paragraph [0011]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baarman et al. (USPGPUB 2013/0110283) as applied to claims 11-16, 18-20, and 22-28 above, and further in view of Yi et al. (USPGPUB 2012/0165975).
	Regarding claim 17, Baarman et al. disclose the system of claim 11. However, they do not disclose a system wherein the signal indicative of authorization is associated with a sleep mode of the base, and the signal indicative of authorization pauses selectively dispensing the upcoming dose of consumable media from the at least one container. Yi et al. disclose a system wherein the signal indicative of authorization is associated with a sleep mode of the base, and the signal indicative of authorization pauses selectively dispensing the upcoming dose of consumable media from the at least one container (see paragraph [0065]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Baarman et al. by including a system wherein the signal indicative of authorization is associated with a sleep mode of the base, and the signal indicative of authorization pauses selectively dispensing the upcoming dose of consumable media from the at least one container, as disclosed by Yi et al., for the purpose of providing a low-power mode for the dispensing unit (see paragraph [0065]).
Claims 21 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baarman et al. (USPGPUB 2013/0110283) as applied to claims 11-16, 18-20, and 22-28 above, and further in view of SUAREZ et al. (USPGPUB 2013/0312066).
	Regarding claim 21, Baarman et al. disclose the system of claim 20. However, they do not disclose a system wherein the signal indicative of authorization from the remote device includes biometric data of the user. SUAREZ et al. disclose a system wherein the signal indicative of authorization from the remote device includes biometric data of the user (see paragraph [0034]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Baarman et al. by including a system wherein the signal indicative of authorization from the remote device includes biometric data of the user, as disclosed by SUAREZ et al., for the purpose of providing an authorization which includes a biometric identifier (see paragraph [0034]).
	Regarding claim 29, Baarman et al. disclose the computer program product of claim 28. However, they do not disclose a computer program product wherein the signal indicative of authorization from the remote device includes biometric data of the user. SUAREZ et al. disclose a computer program product wherein the signal indicative of authorization from the remote device includes biometric data of the user (see paragraph [0034]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the computer program product disclosed by Baarman et al. by including a computer program product wherein the signal indicative of authorization from the remote device includes biometric data of the user, as disclosed by SUAREZ et al., for the purpose of providing an authorization which includes a biometric identifier (see paragraph [0034]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.C.
9/30/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655